1                                                                    The Hon. Richard A. Jones
2
3
4
5                          UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
6
                                       AT SEATTLE
7
8      UNITED STATES OF AMERICA,                            No. CR18-190-RAJ
9                              Plaintiff,
10                        v.
                                                            FINAL ORDER OF FORFEITURE
11
12     CHRISTOPHER LEE WOOD,
13
                               Defendant.
14
15
            THIS MATTER comes before the Court on the United States’ Motion for Entry of
16
     a Final Order of Forfeiture for the following property:
17
            1.      One Western Digital Hard Drive S/N: WCANKD955654;
18
            2.      One Blue PNY USB Thumb Drive;
19
            3.      One Hewlett Packard Laptop S/N: 2CE31232HK;
20
            4.      One IBM Travel Start Hard Drive S/N: 11808K9705ZINIPW004086; and
21
            5.      Any and all images of child pornography, in whatever format and however
22
                    stored.
23
            The Court, having reviewed the United States’ motion, as well as the other
24
     pleadings and papers filed in this matter, HEREBY FINDS that entry of a Final Order of
25
     Forfeiture is appropriate for the following reasons:
26
27
28

      Final Order of Forfeiture - 1                                    UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      United States v. Wood, CR18-190-RAJ
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1         •       In the plea agreement that Defendant Christopher Lee Wood entered on
 2                 July 15, 2019, he agreed to forfeit his interest in the above-listed property
 3                 and images (Dkt. No. 33, ¶ 6);
 4         •       On December 5, 2019, the Court entered a Preliminary Order of Forfeiture
 5                 finding the above-listed property forfeitable pursuant to 18 U.S.C.
 6                 § 2253(a) and forfeiting the Defendant’s interest in the property (Dkt. No.
 7                 48);
 8         •       Thereafter, the United States published notice of the pending forfeiture as
 9                 required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
10                 (“Fed. R. Crim. P.”) 32.2(b)(6)(C) (Dkt. No. 53), and also provided direct
11                 notice to three potential petitioners as required by Fed. R. Crim. P.
12                 32.2(b)(6)(A) (Declaration of AUSA Christiansen, ¶ 2, Ex. A); and
13         •       The time for filing third-party petitions has expired, and none were filed.
14
15 NOW, THEREFORE, THE COURT ORDERS:
16         1.      No right, title, or interest in the above-listed property exists in any party
17 other than the United States;
18         2.      The property is fully and finally condemned and forfeited, in its entirety, to
19 the United States; and
20         3.      The Department of Homeland Security, Homeland Security Investigations
21 and/or its representatives, are authorized to dispose of the property in accordance with the
22 law.
23         DATED this 25th day of March, 2020.
24
25                                                      A
26                                                      The Honorable Richard A. Jones
27                                                      United States District Judge

28

     Final Order of Forfeiture - 2                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Wood, CR18-190-RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
